Citation Nr: 1702727	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-15 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include a rotator cuff tear, impingement syndrome, and sub-acromial bursitis, claimed as secondary to service-connected bilateral pes planus, status post talonavicular fusion left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty in the United States Army from August 1974 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the St. Paul Minnesota, Regional Office (RO) which, in pertinent part, denied service connection for a right shoulder disorder.

In the June 2011 Substantive Appeal, the Veteran requested a Board Videoconference hearing.  In June 2012, the Veteran submitted notice to the RO that he no longer wanted a hearing.  Therefore, the request for a Board hearing is deemed withdrawn and the appeal will proceed.  38 C F R § 20.704(d) (2016).

In May 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the AOJ was instructed to obtain any outstanding private treatment records identified by the Veteran, VA treatment records, Social Security Administration (SSA) records, and to afford the Veteran a VA examination to address the current nature and etiology of his right shoulder disabilities.  The case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion regarding the AOJ's compliance with the May 2014 Board Remand is included in the Duties to Notify and Assist section below.

The Board also notes that a July 2014 entry by the St. Cloud VA Medical Center (VAMC) indicated the Veteran wished to withdraw the current appeal.  In August 2014, the RO asked the Veteran to confirm the withdrawal of the current appeal on a form provided within 30 days or the appeal would continue.  Because no response was received from the Veteran, the Board will proceed with the adjudication of the appeal for service connection for a right shoulder disability, claimed as secondary to service-connected bilateral pes planus, status post talonavicular fusion left foot.
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


FINDINGS OF FACT

1.  The Veteran did not sustain an injury or disease of the right shoulder in service.

2.  A right shoulder disability is not causally or etiologically related to service.

3.  A right shoulder disability is not caused by, or increased in severity beyond the natural progress of the disease by, the service-connected bilateral pes planus.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability, including as secondary to bilateral pes planus, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R.
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  A VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 (b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In an October 2010 notice letter sent prior to the initial denial of the claim, the RO provided timely notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The October 2010 letter included provisions for disability ratings and the effective date of the claim.

VA has also complied with the duty to assist by aiding in obtaining evidence.  All known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and private medical treatment records.  Pursuant to the May 2014 Board Remand, the Veteran's SSA records have also been associated with the clams file.  See Stegall, 11 Vet. App. at 268.  In October 2014, the Veteran, through his representative, waived AOJ review of the SSA records and stated that he had no additional evidence regarding the appeal.

The Veteran has been afforded VA medical examinations in November 2010 and August 2011.  Pursuant to the May 2014 Board Remand, the Veteran was scheduled for a July 2014 VA examination for right shoulder conditions.  As discussed above, remarks from the St. Cloud VAMC indicate the Veteran cancelled the July 2014 appointment.  The duty to assist is not a one-way street and that the Veteran has a duty to cooperate, to include reporting for examination. 38 C.F.R. §§ 3.326, 3.327, 3.655 (b) (2012); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When a claimant does not report for an examination scheduled in conjunction with the original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(a),(b) (2016).  Thus, given that the Veteran did not report for the July 2014 VA right shoulder examination, the Board must decide the appeal based on the evidence of record.

Hence, VA has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, 38 C.F.R. § 3.159 (c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeal.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  As such, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In this case, a rotator cuff tear, impingement syndrome, and sub-acromial bursitis are not "chronic diseases" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523   (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 
(Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 
19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Shoulder Disability

The Veteran does not contend that the right shoulder disability began during service or is directly related to service, and has not proffered any in-service injury, disease, or event to which the current right shoulder disability may be related.  Instead, the Veteran asserts that the current right shoulder disability is secondary to the service-connected bilateral pes planus, status post talonavicular fusion left foot.  Specifically, he contends that, in October 2009, the service-connected left foot caused him trip, fall, and reinjure the right shoulder.  After review of all of the evidence of record, lay and medical, the Board finds that the preponderance of the evidence is against the claim and that service-connection for a right shoulder condition, to include as secondary to service-connected bilateral pes planus, is not warranted.

The Board first finds that the Veteran has a current disability of the right shoulder.  The August 2011 VA examiner diagnosed the Veteran with rotator cuff tear, impingement syndrome, and chronic subacromial bursitis.  Additionally, the Veteran has provided private medical records for the right shoulder covering many years of treatment for the rotator cuff tear, impingement syndrome, and sub-acromial bursitis.

The Board also finds that the weight of the evidence is against the finding that the Veteran's right shoulder disability manifested in service or that the Veteran sustained a right shoulder injury in service.  Service treatment records are absent for complaints of, treatment for, or diagnosis of, any right shoulder conditions or symptoms of right shoulder conditions.  The examination at service separation in June 1979 contains no complaints of any right shoulder condition.  The earliest complaints of a right shoulder problem and diagnosis of chronic subacromial bursitis found in the record are from 1989, over ten years after the Veteran separated from service.  Indeed, the Veteran does not contend that he had right shoulder symptoms in service or for many years after service.  Instead, he asserts that the right shoulder injury is a result of an October 2009 fall caused by the service-connected left foot disability.  See January 2011 Statement in Support of Claim; see also November 2011 Statement.

Next, the Board finds the weight of the evidence further demonstrates that the Veteran's right shoulder disability is not proximately due to, or aggravated by, the service-connected bilateral pes planus, and is not otherwise related to service.  In May 1989, the Veteran reported pain with movement in the right shoulder.  Diagnostic studies of the right shoulder showed early degenerative changes in the AC joint.  The Veteran was diagnosed with chronic subacromial bursitis and possible calcific tendinitis.  He was treated with anti-inflammatories and physical therapy.  The Veteran continued to report, and seek treatment for, right shoulder pain.  In October 1992, the Veteran was diagnosed with right shoulder impingement syndrome with rotator cuff tear and underwent a right shoulder arthroscopy.

In August 2004 and November 2005, the Veteran again reported bilateral shoulder pain.  On examination, the private treating physician noted mildly positive impingement signs.  No diagnostic testing was conducted at the time.

In October 2009, the Veteran presented to his private treating physician with severe right shoulder pain.  "He states he was walking in his barn and he tripped over a piece of bailing wire and fell.  He states that when he started to go down, he grabbed the side of the railing and it pulled his arms."  The private physician diagnosed right shoulder pain, secondary to fall.  A CT scan showed full rotator cuff thickness and the radiologist described the tear as probably not retracted, indicating acute injury.

In November 2010 and August 2011, the Veteran was provided VA examinations to determine the etiology of the current right shoulder disability.  Both examinations were conducted by the same VA staff physician.  Additionally, in February 2011, the RO obtained an addendum opinion to the November 2010 examination from the same examiner.  In the November 2010 opinion (with February 2011 addendum), the VA examiner found that, despite evidence the Veteran had re-injured his right shoulder due to tripping there was no evidence that the pre-existing disability was permanently aggravated beyond normal progression.  The VA examiner further stated that there was no possible method to medically determine if the Veteran's fall was due to his feet without objective evidence, and therefore it was not likely or even possible to determine if the Veteran's fall was due to the service-connected bilateral foot disability.

In August 2011, the VA examiner again opined that the Veteran's right shoulder condition was not due to, or caused by, the service-connected bilateral pes planus.  The VA examiner stated that the condition was more like due to the earlier worker's compensation injury.  In a December 2011 treatment note, the Veteran's private physician indicated he felt the Veteran's rotator cuff surgery from the 1990's was fully healed and that the fall in 2009 reinjured it.  The Board also notes the Veteran's wife has submitted multiple statements on the Veteran's behalf that documented his difficulties walking and frequent balance issues.  See November 2011 Statement in Support of Claim; see also March 2014 Statement.

More recent VA treatment records show continued complaints of bilateral shoulder pain.  In January 2014, the Veteran underwent a left shoulder rotator cuff surgery and was in the process of scheduling surgery for the right shoulder.

The Veteran has asserted that the service-connected bilateral pes planus caused or aggravated the right shoulder disability.  The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d at 1372).  In this case, however, the causes of the Veteran's right shoulder disability involve complex medical etiological questions because they pertain to the origin and progression of the residuals of the rotator cuff tear, impingement syndrome, and sub-acromial bursitis.  The Veteran is competent to relate symptoms of right shoulder disabilities that he experienced at any time, but he is not competent to opine on whether there is a link between the current right shoulder disabilities and the service-connected bilateral pes planus because such conclusions regarding causation and aggravation require specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the musculoskeletal system, interaction of different parts within that system, knowledge of the various risk factors and causes of right shoulder disorders that the Veteran is not known to possess.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation");  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" for lay diagnosis);  Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms);  Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

Here, the theory of secondary service connection turns on the question of whether the October 2009 fall where the Veteran reinjured the right shoulder was a result of the service-connected bilateral pes planus.  The only probative medical opinions of record that directly address the likelihood of a secondary relationship between the right shoulder disability and the bilateral pes planus, provided in the November 2010 VA examination, February 2011 VA Addendum, and August 2011 VA examination, demonstrate that there is no secondary relationship between the right shoulder disability and the bilateral pes planus on either a causation or aggravation basis, and weigh against the claim.  While the Veteran's private treating physician did indicate that he felt the Veteran's fall in 2009 caused him to reinjure the right shoulder, the treating physician did not offer any opinion regarding a connection between the current right shoulder disability and the Veteran's service-connected bilateral pes planus.  See December 2009 Little Falls Orthotics Telephone Record.

Finally, the Board has carefully considered the Veteran's lay contentions, including those offered by the Veteran's wife that the Veteran has balance issues caused his service-connected bilateral pes planus, and that those balance issues caused his October 2009 fall that reinjured his right shoulder.  However, regarding the October 2009 fall, the more recent statements about balance issues are outweighed by the lay statements of record that were made contemporaneous to medical treatment following the October 2009 right shoulder injury.  The Veteran would be expected to give a full and accurate history to a medical provider when seeking treatment to ensure adequate care.  Cartright, 2 Vet. App. at 25, Pond v. West, 12 Vet. App. 341 (1991).  Specifically, while seeking treatment for the October 2009 right shoulder injury, the Veteran reported that the fall was caused by tripping over bailing wire while walking in his barn.  Importantly, the Veteran did not report that the instability in the feet caused him to fall and reinjure the right shoulder; instead, the Veteran reported that tripping over bailing wire was the cause of the fall.  

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current right shoulder disability and the service-connected bilateral pes planus or active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right shoulder disability on both a secondary and direct basis and the appeal must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right shoulder disability, including as secondary to service-connected bilateral pes planus, status post talonavicular fusion left foot, is denied.


____________________________________________
H. Seesel
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


